PER Curiam.
In his application for leave to appeal from the denial and dismissal of his petition for post conviction relief, the applicant assigned two reasons for allowing his appeal. He contends (i) that the evidence on which he was convicted of a violation of the narcotics law was obtained by means of an illegal search and seizure in violation of his constitutional rights and (ii) that—other than the alleged prohibited evi*683dence—there was no evidence legally sufficient to sustain a conviction.
The contention concerning the legality and constitutionality of the search and seizure although available on appeal if preserved below cannot be raised under post conviction procedure. Banks v. Warden, 220 Md. 652, 151 A. 2d 897 (1959). The second contention, which is without merit in any event, was not raised below.

Application denied.